DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment/remarks received 12/30/2020 have been entered and fully considered.  Claims 1-2, 4-13, and 15-20 are pending.  Claims 3 and 14 are cancelled.  Claims 15-20 are withdrawn.  Claims 1, 5, 9, 13, 15, and 18 are amended. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duncan Stark (#69887) on 04/01/2021.

The application has been amended as follows: 
In claim 15:
In line 4, the phrase “that in operation” has been deleted and “configured to” has been inserted therein.

In line 6, the phrase “activates and controls” has been deleted and “activate and control” has been inserted therein.
In claim 18:
In line 5, the phrase “that in operation” has been deleted and “configured to” has been inserted therein.
In line 6, the word “controls” has been deleted and “control” has been inserted therein.
In line 7, the phrase “activates and controls” has been deleted and “activate and control” has been inserted therein.

Election/Restrictions
Claim 1 is allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on 11/02/2017, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2, 4-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2007/0275272 A1 (“Muramatsu”) discloses a fuel cell vehicle and an operation method for the fuel cell vehicle (Abstract; [0010], [0104]).  The system includes a fuel cell stack 102 and a controller 142 (Figs. 2, 3; [0043], [0071]).  When a charger 200 is connected with an external power source 202, the controller performs a stop operation and charges a battery with the external power source (Fig. 8; [0107], [0109]).  Muramatsu does not disclose a hydrogen passivation process.
US 2009/0220832 A1 (“Reiser”) discloses a hydrogen passivation shut down system for a fuel cell power plant (Title; Abstract).  During shut down of the plant 10, 200, hydrogen fuel is permitted to transfer between an anode flow path 24, 24' and a cathode flow path 38, 38' (Abstract).  The passivation process is performed in response to a shut down of the power plant ([0018]-[0026]).
US 2003/0134167 A1 (“Hirakata”) discloses refueling a fuel cell after an output voltage of the fuel cell reaches a predetermined threshold, such as not higher than 40 V (Abstract; Fig. 6).
The prior art of record does not fairly teach or suggest the method comprising the “automatically activating the hydrogen passivation process prior to reaching a full .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727